IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     Assigned May 31, 2012

                            TED A. PUCKETT v. RAY LYONS

                    Appeal from the Circuit Court for Bedford County
                    No. 2CC12012B0106       Franklin L. Russell, Judge


                   No. M2012-00696-COA-R3-CV - Filed May 31, 2012


This is an appeal from an order entered by the Circuit Court for Bedford County denying the
appellant leave to proceed in that court on a pauper’s oath. Because the order appealed does
not resolve all the claims between the parties, we dismiss the appeal for lack of a final
judgment.

                Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

Patricia J. Cottrell, P. J., M. S., Frank G. Clement, Jr. and Richard H. Dinkins, JJ.

Ted. A. Puckett, Normandy, Tennessee, Pro Se.

John T. Bobo, Shelbyville, Tennessee, for the Appellee, Bedford County Circuit Court.

                                 MEMORANDUM OPINION 1

       Ted A. Puckett initiated this case by filing a warrant to recover personal property in
the General Sessions Court for Bedford County. The General Sessions Court dismissed the
warrant, and Mr. Puckett filed an appeal to the Circuit Court for Bedford County. Mr. Pucket
had proceeded in the General Sessions Court as a pauper and attempted to pursue his appeal
to the Circuit Court as a pauper as well. Accordingly, he filed a Uniform Affidavit of
Indigency with the Circuit Court Clerk. On February 23, 2012, the Circuit Court determined
that Mr. Puckett “is not an indigent person because he has the assets and/or income to pay




       1
        Tenn. R. Ct. App. 10 states:
       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
costs and expenses.” On March 23, 2012, Mr. Puckett filed a notice of appeal to this court
from the trial court’s February 23, 2012 order.2

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn.2003); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL 3202757 at *8
(Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates
fewer than all the claims between all the parties is subject to revision at any time before the
entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate
of Henderson, 121 S.W.3d at 645.

        The record on appeal was filed on May 11, 2012. Upon review of the record, this
court determined that the trial court had not dismissed the case or otherwise entered a final
judgment resolving all the claims between the parties. Accordingly, the court ordered Mr.
Puckett to show cause why the appeal should not be dismissed for lack of a final judgment.
In his response, Mr. Puckett does not dispute that the trial court’s order is not final. Rather,
Mr. Puckett asserts that the trial court clerk has frustrated his efforts to seek an interlocutory
appeal of the February 23, 2012 order and that he is in fact indigent.

        Mr. Puckett’s response does not show good cause why the appeal should not be
dismissed. To the contrary, Mr. Puckett’s attempt to pursue an interlocutory appeal of the
February 23, 2012 order supports this court’s conclusion that the February 23, 2012 order is
not a final judgment appealable as of right. Mr. Puckett’s allegations against the trial court
clerk, even if true, are not relevant to whether the February 23, 2012 order is final. Mr.
Puckett’s arguments regarding his indigency are likewise not relevant. This court cannot
address the merits of Mr. Puckett’s indigency claim unless there is an appeal properly before
the court. Because the trial court has not yet entered a final judgment, Mr. Puckett is not
entitled to an appeal as of right at this time.

       The appeal is hereby dismissed without prejudice to the filing of a new appeal once
a final judgment has been entered. The case is remanded to the trial court for further
proceedings consistent with this opinion. The costs of the appeal are taxed to Ted A. Puckett
for which execution may issue.


                                                                                   PER CURIAM


        2
         The record filed in this court contains only the February 23, 2012 order, the notice of appeal, and
Mr. Puckett’s uniform affidavit of indigency. The court has gleaned the history of the case from this sparse
record as well as the appellant’s response to the court’s May 11, 2012 show cause order.

                                                    -2-